Citation Nr: 0700777	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  99-13 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that she currently has multiple sclerosis 
that began during her period of active service.  Service 
medical records demonstrate complaints of dizziness, leg 
cramps, and vision problems.  Upon VA neurology examination, 
in January 2004, the impression was "history suggestive of 
possible multiple sclerosis, but without a great deal of 
findings on examination."  Since the aforementioned VA 
examination, in May 2006, the veteran has undergone brain 
magnetic resonance imaging (MRI), which indicated possible 
MS.  Subsequent VA treatment records, from June 2006, 
indicate that there was insufficient evidence for a diagnosis 
of MS and indicate a plan for neuropsychiatric testing, 
cerebrospinal fluid (CSF) examination, and carotoid 
ultrasonography.   Accordingly, the RO should associate any 
treatment records since July 2006 from the Rosenburg VAMC 
with the claims folder.  

Additionally, given the veteran's service medical records, 
appellate assertions, and post service medical evidence, the 
Board finds that additional examination would be helpful to 
determine whether the veteran currently has a confirmed 
diagnosis of multiple sclerosis, which had its onset during 
her period of service.  38 C.F.R. § 3.159(c)(4) (2006). 


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should request 
copies of the treatment records since July 
2006 from the Rosenburg VAMC.  All records 
obtained should be associated with the 
claims file.

2.  The veteran should then be afforded a 
VA neurological examination to determine 
whether she currently has multiple 
sclerosis.  The claims file should be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner should note that the claims file 
was in fact reviewed.  Any further 
indicated tests should be conducted.  If 
the examiner concludes that a diagnosis of 
multiple sclerosis is supported, the 
examiner should identify and discuss when 
the earliest onset of symptoms is shown by 
the record.  In rendering this medical 
opinion, the examiner should specifically 
reference the evidence of record and 
provide a complete rationale for any 
opinion expressed.

3.  After ensuring that all the requested 
development has been fully accomplished, 
the RO should re-adjudicate the claim of 
entitlement to service connection for 
multiple sclerosis.  If the disposition 
remains unfavorable, the veteran and her 
representative should be provided with a 
supplemental statement of the case and the 
usual period of time for a response should 
be afforded.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



